Citation Nr: 1008542	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-19 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
January 2008.  A statement of the case was issued in May 
2008, and a substantive appeal was received in June 2008. 


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2007.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

Duty to Assist

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran a VA 
audiological examination in May 2008.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran and his representative have not contended 
otherwise.  VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by 
a decision on the claim at this time.

Laws and Regulations

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss.  In support of his claim, the Veteran 
submitted a statement that was received in January 2008 in 
which he reported being a member of battalion maintenance 
working on 450 kilowatt generators while in service.  He 
stated that the motors and generators made extreme noises and 
that he had no hearing protection as a generator repairman.  
In a statement received in June 2008, he reported that his 
job entailed running the repaired generator in an enclosed 
building and listening for any problems, which is why he 
could not wear hearing protection.  The Veteran stated that 
at any given time, he would have six or more large generators 
running at one time.  
  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Analysis

The record reflects that the Veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
When the Veteran was afforded a May 2008 VA audiogical 
examination, audiometric testing revealed auditory thresholds 
of greater than 40 decibels for several of the relevant 
frequencies in each ear.  Additionally, the speech 
recognition score using the Maryland CNC Test in the left ear 
was less than 94 percent.  The only remaining question is 
whether the current hearing loss is related to the Veteran's 
service.

Prior to service, the Veteran underwent two audiological 
examinations.

On the authorized audiological evaluation in February 1964, 
pure tone thresholds, in decibels (when converted from 
American Standards Association (ASA) units to International 
Standards Organization (ISO) units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
10
LEFT
10
10
25
35
20

On the authorized audiological evaluation in March 1965, pure 
tone thresholds, in decibels (when converted from ASA units 
to ISO units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
25
LEFT
20
15
35
30
20

The Board notes that "defective hearing H2" was reported in 
the March 1965 report of medical examination.

The Board acknowledges the upward shift in audiometric test 
results prior to service, but the test results did not 
reflect hearing loss pursuant to 38 C.F.R. § 3.385.  Further, 
while "defective hearing" with an H2 profile was noted, no 
hearing loss was noted upon entry into service.  

Additionally, upon separation from service, the Veteran was 
afforded another audiological examination.  On the authorized 
audiological evaluation in December 1966, pure tone 
thresholds, in decibels (when converted from ASA units to ISO 
units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
35
25
LEFT
15
10
20
20
25

In the December 1966 report of medical examination, clinical 
evaluation of the Veteran's ears was normal.  In his 
contemporaneous medical history, the Veteran checked the 
appropriate box to deny ear trouble and did not indicate any 
hearing loss.  

When the Veteran was afforded a VA audiological examination 
in May 2008, he provided a long history of bilateral 
progressive hearing loss.  He reported that noise exposure in 
the military included generators in close vicinity to his 
work space, missile sites, and aircraft.  Post service, the 
Veteran worked as a farmer utilizing various types of farm 
equipment.  When the VA examiner reviewed the Veteran's 
claims file, he reported that service treatment records 
showed slight threshold shifts prior to military enlistment 
even though the audiometric thresholds were normal at the 
time of enlistment.  He also noted the "defective hearing" 
notation and the fact that the Veteran was provided an H2 
profile.  The VA examiner noted that upon separation for 
service, the Veteran had normal audiometric thresholds that 
were slightly better at separation from service than at the 
time of enlistment.  The VA examiner additionally noted that 
upon separating from service, the Veteran had no complaints 
of hearing loss. 

After interviewing and examining the Veteran, and after 
reviewing the Veteran's claims file, the VA examiner 
diagnosed bilateral high frequency sensorineural hearing 
loss.  The VA examiner stated that based on his review of 
service treatment records, he could not find evidence that 
hearing loss was incurred while on active duty.  He noted 
that defective hearing and subsequent H2 profile were 
generated at enlistment, that audiometric thresholds appeared 
within normal limits at that time, and that audiometric 
thresholds were slightly better at most frequencies by 
separation from service.  He stated that it would appear that 
aggravation or reduction in hearing did not occur between 
enlistment and separation from service.  
The VA examiner consulted with a senior audiologist who had 
provided audiological testing for the Veteran at the VA 
examination.  The senior audiologist concurred with the 
assessment that hearing loss was not incurred on active duty.  
The VA examiner stated that it was their joint opinion that 
it was less likely than not that the Veteran's current 
hearing loss is related to military noise exposure/acoustic 
trauma.

The Board notes that there are no medical opinions of record 
stating otherwise.  

The Board acknowledges the Veteran's assertion that his 
hearing loss is related to noise exposure in service.  In 
adjudicating a claim, the Board must assess the competence 
and credibility of lay statements of the Veteran.  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1137 
(Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009), the Federal Circuit reaffirmed that VA must 
consider the competency of lay evidence in order to determine 
if it is sufficient to establish a nexus. 

The Veteran is competent to report the types of symptoms he 
has experienced and the continuity of such symptoms.  
However, in the present case a medical examiner, with full 
knowledge of the Veteran's inservice noise exposure and his 
self-reported history of a progressive hearing loss over a 
long period, was nevertheless of the opinion that the 
Veteran's current hearing loss is not causally related to 
service.  The Boards finds the medical opinion to be entitled 
to more weight than the Veteran's statements made many years 
after the fact.  The examiner reviewed the service hearing 
test results and commented on the fact that there was no 
evidence of any upward shift in tested frequencies during 
service to suggest a decrease in hearing acuity during 
service.  This medical finding is significant as it addresses 
the situation addressed by the Court in Hensley.  The medical 
opinion is also significant in that it recognized the 
notation of defective hearing at the time of the March 1965 
examination, but nevertheless found no evidence of a decrease 
in hearing acuity during service.  Although not necessary for 
purposes of the Board's analysis of whether the current 
hearing loss was first manifested or otherwise causally 
related to the Veteran's service, the May 2008 medical 
opinion would also support a finding of no aggravation if it 
were to be assumed that the Veteran entered service with a 
preexisting hearing loss.  

In sum, not only is there current persuasive medical evidence 
against the Veteran's claim, the inservice medical evidence 
is also against the claim.  

While not determinative by itself, it is also significant 
that there is no evidence of hearing loss for approximately 
40 years after service.  This lengthy period without 
complaint or treatment after service also suggests that there 
has not been a continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board sympathizes with the Veteran and understands fully 
his contentions.  Nevertheless, after thorough review of the 
evidence currently of record, the Board is led to the 
conclusion that there is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
The weight of the evidence is against the Veteran's claim.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


